                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC, and ENDO
    PAR INNOVATION COMPANY, LLC,                                  C.A. NO. 17-944-JFB-SRF

                         Plaintiffs,
                                                                MEMORANDUM AND ORDER
         vs.

    HOSPIRA, INC.,

                         Defendant.


         This matter is before the Court on the defendant’s Motion to exclude the testimony

of Karen M. Becker, Ph.D., under Federal Rule of Evidence 702 and the principles set

forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993) (D.I.

149).1 This is a patent infringement case arising under the Hatch-Waxman Act, 21 U.S.C.

§ 355 and 35 U.S.C. § 271(e).

         Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par

Innovation Company, LLC (collectively, “Plaintiffs” or “Par”) manufactures and sells

Adrenalin® brand epinephrine injection, which is used for emergency treatment of allergic

reactions, including anaphylaxis. Hospira, Inc., is seeking FDA approval to market a

generic version of Par’s Adrenalin® product (“Hospira’s ANDA Product”) prior to the

expiration of Par’s patents covering Adrenalin®, U.S. Patent Nos. 9,119,876 (“the ’876

patent”) and 9,295,657 (“the ’657 patent”) (together, “the Patents-in-Suit”) (D.I. 1, Exs. 1-

2). Par alleges that Hospira’s ANDA Product infringes the Patents-in-Suit under 35



1 Also pending is a request for oral argument (D.I. 174). The Court finds oral argument is unnecessary and
the request will be denied.
U.S.C. § 271(e)(2), and that the manufacture, use, offer for sale, sale, or importation of

Hospira’s ANDA Product will infringe the Patents-in-Suit under 35 U.S.C. §§ 271(a), (b),

and/or (c). D.I. 1. A four-day bench trial is scheduled to begin on June 28, 2019 (D.I.

153).

        By way of background, in 2012, the Food and Drug Administration ("FDA")

approved the Adrenalin® epinephrine injection formulation of Par's predecessor, JHP

Pharmaceuticals ("JHP"). However, the FDA asked JHP to investigate improvements to

the formulation and process to reduce the levels of impurities in the Adrenalin® product.

Subsequent testing revealed the presence of Impurity A, Impurity B, and Unknown C. The

inventors developed a procedure using gradient Hydrophobic Interaction Liquid

Chromatography ("HILIC")2 to isolate Impurity A, Impurity B, and Unknown C ('876 patent,

col. 16:38-20:61, Figs. 1-4).

        Hospira moves to preclude the testimony of Dr. Karen Becker, Par’s regulatory

expert. She is expected to testify concerning the regulatory framework in the context of

Hospira’s statements and actions before FDA.         Hospira contends her testimony is

speculative and irrelevant. It also challenges Dr. Becker’s qualifications, contending she

is unqualified as an expert in the case because she has never been employed by the FDA

or a pharmaceutical company, and because she has advised on medical devices or

combination drug/device products rather than drug products. In response, Par argues

that Dr. Becker’s testimony will assist the Court in evaluating the weight, credibility, and

meaning that should be accorded to Hospira’s statements and actions before FDA.

        Dr. Becker has a Bachelor of Science degree in Biological Chemistry with High

Honors from the University of Maryland; a National Institutes of Health Graduate

                                             2
Research Fellowship; and a Ph.D. in Pharmacology from the University of North Carolina

School of Medicine. Dr. Becker is an FDA regulatory consultant. Her clients have

included pharmaceutical, medical device, and multi-national healthcare companies, Dr.

Becker has held positions in a series of successful scientific and FDA regulatory

consulting firms over the course of 25 years.

       I.      LAW

       In Daubert, the Supreme Court explained that Federal Rule of Evidence 702

creates “a gatekeeping role for the [trial] judge” in order to “ensur[e] that an expert’s

testimony both rests on a reliable foundation and is relevant to the task at hand.”

Daubert, 509 U.S. at 597. The rule requires that expert testimony “help the trier of fact to

understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702(a). Expert

testimony is admissible only if “the testimony is based on sufficient facts or data,” “the

testimony is the product of reliable principles and methods,” and “the expert has reliably

applied the principles and methods to the facts of the case.” Fed. R. Evid. 702(b)–(d);

see generally Elcock v. Kmart Corp., 233 F.3d 734, 741–46 (3d Cir. 2000) (noting the

requirements of Rule 702 embody “three distinct substantive restrictions on the admission

of expert testimony: qualifications, reliability and fit”).

       “[T]he language of Rule 702 requiring the expert to testify to scientific knowledge

means that the expert’s opinion must be based on the ‘methods and procedures of

science’ rather than on ‘subjective belief or unsupported speculation.’” In re Paoli R.R.

Yard PCB Litig., 35 F.3d 717, 742 (3rd Cir. 1994) (quoting Daubert, 509 U.S. at 590). The

proponent of the expert testimony has the burden of establishing its admissibility by a



                                                3
preponderance of the evidence. Padillas v. Stork–Gamco, Inc., 186 F.3d 412, 418 (3d

Cir. 1999).

       The Third Circuit recognizes a “liberal policy of admissibility” regarding Rule 702.

Pineda v. Ford Motor Co., 520 F.3d 237, 243 (3d Cir. 2008) (quoting Kannankeril v.

Terminix Int'l, Inc., 128 F.3d 802, 806 (3d Cir. 1997); see also United States v. Schiff, 602

F.3d 152, 173 (3d Cir. 2010). “Vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and appropriate

means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596. “Rule 702

and Daubert put their faith in an adversary system designed to expose flawed expertise.”

U.S. v. Mitchell, 365 F.3d 215, 244-45 (3d Cir. 2004) (citations omitted).

       An expert’s opinion on a legal conclusion “’is neither necessary nor controlling.’”

See High Point Design LLC v. Buyers Direct, Inc., 730 F.3d 1301, 1313 (Fed. Cir. 2013)

(quoting Avia Grp. Int'l, Inc. v. L.A. Gear Cal., Inc., 853 F.2d 1557, 1564 (Fed. Cir. 1988),

abrogated on other grounds by Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665 (Fed.

Cir. 2008) (en banc)). An expert cannot usurp the role of the judge or jury. Berckeley Inv.

Grp., Ltd. v. Colkitt, 455 F.3d 195, 217 (3d Cir. 2006). That said, an expert's opinion may

be relevant to the factual aspects of the analysis leading to that legal conclusion. Id.

When an expert’s methodology is sound, and the evidence relied upon is sufficiently

related to the case at hand, disputes about the degree of relevance or accuracy (above

this minimum threshold) may go to the testimony’s weight, but not its admissibility.” i4i

Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 852 (Fed. Cir. 2010), aff’d, 564 U.S. 91

(2011).



                                             4
       Moreover, trial courts should be more reluctant to exclude evidence in a bench trial

than a jury trial. See First Am. State Bank v. Cont'l Ins. Co., 897 F.2d 319, 328 (8th Cir.

1990); Builders Steel Co. v. Comm’r, 179 F.2d 377, 379 (8th Cir. 1950). In bench trials,

evidence should be admitted and then sifted when the district court makes its findings of

fact and conclusions of law. Fields Eng’g & Equip., Inc. v. Cargill, Inc., 651 F.2d 589, 594

(8th Cir. 1981). In a nonjury case, the trial court is presumed to consider only the

competent evidence. First Am. State Bank, 897 F.2d at 328. Where the court has

assumed the role of fact-finder in a bench trial, “the better course ‘is to hear the testimony,

and continue to sustain objections when appropriate.’” Easley v. Anheuser-Busch, Inc.,

758 F.2d 251, 258 (8th Cir. 1985).

       II.    DISCUSSION

       The Court finds Hospira’s motion should be denied. Hospira’s contentions that the

opinions are speculative and/or irrelevant lose force because this is a bench trial. The

Court can disregard any such speculative or irrelevant testimony.

       The Court rejects Hospira’s challenge to Dr. Becker’s qualifications and methods.

Dr. Becker’s testimony, based on her education and experience, is reliable. Dr. Becker

has a doctorate in pharmacology and is familiar with the topics addressed in her expert

report. She is a regulatory consultant and appears to have the education and experience

necessary to aid the Court in its understanding of FDA approval processes. She draws

on over twenty-five years of training, knowledge and utilization of FDA regulations,

policies, procedures and practices.       The totality of her knowledge and experience

provides a reliable basis for her opinions. Providing the context for FDA regulations

governing drug approval can be relevant and proper expert testimony. See, e.g., Reece

                                              5
v. Astrazeneca Pharm., LP, 500 F. Supp. 2d 736, 744 (S.D. Ohio 2007); In re Guidant

Corp. Implantable Defibrillators Prod. Liab. Litig., No. CIV. 05-2596DWFAJB, 2007 WL

1964337, at *7 (D. Minn. June 29, 2007); Lillebo v. Zimmer, Inc., No. 03-2919 (JRT/FLN),

2005 WL 388598, at *5 (D. Minn. Feb. 16, 2005). The Court finds that Dr. Becker’s

testimony may be helpful to the Court in some respects and she should be permitted to

testify as to the FDA regulations and procedures. To the extent that Dr. Becker’s narrative

summary of actions before the FDA may be duplicative of record evidence, that objection

may be interposed at trial. Accordingly,

       IT IS ORDERED:

       1.     Hospira’s Motion to exclude the testimony of Karen Becker, Ph.D., (D.I. 149)

is denied.

       2.     Hospira’s request for oral argument (D.I. 174) is denied.

       Dated this 6th day of June 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                            6
